AO 450 (GAS Rev 10/03) Judgment in a Civi| Case

United States District Court
Southern District of Georgia

 

ALICIA BUTLER

Plaintiff,
JUDGl\/[ENT I`N A CIVIL CASE

V. CASE NUMBER; 6:18CV-170

THE GEORGIA DEPARTMEN'I` OF
CORRECTIONS, et al.,

Defendants.

m Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury
has rendered its verdict.

m Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order dated December 21, 2018, granting Defendants' Motions
for judgment on pleadings, judgment is entered in favor of Defendants Georgia Correctional
Healthcare, Georgia Departrnent of Behavioral Health and Developmental Disabilities, Georgia
State Prison, The Board of Regents of the University System of Georgia, The Georgia Department

of Colrections, Marty Allen, Timothy Ward, and Stanley Williams. This case stands closed.

 

 

 

 

Approved by:
January 7, 2019 Scott L. Poff
Date Clerk

 

(By eputy Clerk

 

GAS Rev 1011/03

